                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8    STANFORD HEALTH CARE,                              Case No.17-cv-06963-EJD (VKD)
                                                       Plaintiff,
                                   9
                                                                                           ORDER GRANTING DEFENDANT'S
                                                v.                                         MOTION TO QUASH
                                  10

                                  11    HCC LIFE INSURANCE COMPANY,                        Re: Dkt. No. 43
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Defendant HCC Life Insurance Company (“HCC”) moves to quash four document

                                  14   subpoenas that plaintiff Stanford Health Care (“Stanford”) served on non-parties Equian, LLC,

                                  15   eHealthInsurance Services, Inc., HealthSmartHoldings, Inc., and Red-Card Payments Systems,

                                  16   LLC. HCC argues that the subpoenas are untimely because Stanford served them after the close

                                  17   of discovery. Stanford concedes that the subpoenas are untimely, but says that the Court should

                                  18   permit the discovery because it was not able to obtain the information it seeks from a deposition of

                                  19   HCC’s Rule 30(b)(6) witnesses.

                                  20          Stanford filed this action on October 31, 2017. In its initial scheduling order, the Court

                                  21   required the parties to complete fact discovery by September 6, 2018. Dkt. No. 21. On September

                                  22   4, 2018, the Court extended the discovery deadline to October 5, 2018 for the limited purpose of

                                  23   allowing the parties to complete Rule 30(b)(6) depositions; no other discovery was permitted.

                                  24   Dkt. No. 35. On October 5, 2018, the Court extended Stanford’s deadline to complete its Rule

                                  25   30(b)(6) deposition of HCC to October 19, 2018. Dkt. No. 39.

                                  26          Stanford conducted no discovery of HCC until August 20, 2018, three weeks before the

                                  27   fact discovery deadline, when it noticed a Rule 30(b)(6) deposition of HCC. Dkt. No. 43 at 2–3,

                                  28   4. Stanford says it would have conducted discovery of non-parties as well had it only known that
                                   1   HCC did not have all of the information Stanford expected HCC to have. Stanford argues that

                                   2   HCC should have affirmatively disclosed in its Rule 26(a) initial disclosures that it did not have all

                                   3   of the information Stanford says it needs in the case. In addition, Stanford argues that HCC’s Rule

                                   4   30(b)(6) witnesses should have been prepared to supply at least some of this information.

                                   5          HCC responds that it fully complied with its Rule 26(a) obligations to disclose information

                                   6   that it may use to support its claims or defense in the action, and that it had no obligation to advise

                                   7   Stanford of sources of information that Stanford may wish to use in its own case. In addition,

                                   8   HCC argues that the matters Stanford says HCC’s corporate representative should have been able

                                   9   to address in deposition were not among the topics included in Stanford’s Rule 30(b)(6) deposition

                                  10   notice and that HCC does not have the information Stanford seeks.

                                  11          As an initial matter, HCC is correct that it had no affirmative obligation to volunteer

                                  12   documents or information to Stanford beyond those matters required to be disclosed pursuant to
Northern District of California
 United States District Court




                                  13   Rule 26(a). The Court has reviewed Stanford’s Rule 30(b)(6) deposition notice to HCC and

                                  14   cannot conclude on the record presented by the parties that HCC failed to comply with its

                                  15   obligation to produce a witness or witnesses prepared to testify on matters within HCC’s

                                  16   possession, custody or control. If it had failed to comply, Stanford’s remedy would have been to

                                  17   seek to compel HCC to provide that testimony—not to serve documents subpoenas on non-parties.

                                  18          Stanford has not been diligent in conducting discovery in this case. The scheduling order

                                  19   permitted six months for discovery, but Stanford waited until the very last minute to even begin

                                  20   discovery. It has only itself to blame if it now finds itself out of time and lacking “key”

                                  21   documents and information. Stanford did not seek leave to serve non-party document subpoenas

                                  22   after the discovery deadline, and it may not use self-help to accomplish that result.

                                  23          HCC’s motion to quash is granted.

                                  24          IT IS SO ORDERED.

                                  25   Dated: November 5, 2018

                                  26
                                  27
                                                                                                     VIRGINIA K. DEMARCHI
                                  28                                                                 United States Magistrate Judge
                                                                                          2
